Citation Nr: 0927559	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  03-09 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to service connection for a sleep disorder, to 
include as due to undiagnosed illness.

2. Entitlement to service connection for a fatigue disorder, 
to include as due to undiagnosed illness.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1989 to March 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in May 2002 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  This case was later transferred to the 
VARO in Cleveland, Ohio.  In July 2008, the Board remanded 
the case to the agency of original jurisdiction (AOJ) for 
additional development.  The matter is now returned to the 
Board for appellate review. 

The Board observes that the Veteran had also timely appealed 
claims for service connection for PTSD, an anxiety disorder, 
and depression.  These claims were remanded by the Board in 
July 2008 and subsequently granted by the RO in an October 
2008 rating decision.  Therefore, these issues are no longer 
before the Board.

Additionally, as noted in the Board's July 2008 remand of 
this matter, the Veteran has several claims outstanding for 
which no rating decision is of record.  In October 2003, the 
Veteran claimed service connection for left knee, right 
ankle, and liver (non-alcoholic steatohepatitis) disorders, 
and claimed increased ratings for left ankle and facial scar 
disorders.  The Veteran's October 2003 statement asserting 
these claims may have been overlooked because it is located 
out of chronological order, in Volume Two of the claims 
files, above a September 2005 letter regarding a scheduled 
hearing and below a December 2004 VA Form 646.  The Board 
REFERS these claims to the RO for appropriate action.
 
In October 2005, the Veteran testified at a personal hearing 
before a Decision Review Officer, sitting at the RO.  A 
transcript of the hearing is associated with the claims 
files.


FINDING OF FACT

The appellant is a Persian Gulf Veteran who has received a 
diagnosis by competent medical evidence of a qualifying 
chronic disability, alternatively diagnosed as chronic 
recurrent episodes of fatigue or chronic fatigue syndrome, 
and manifested by signs or symptoms to include fatigue and 
sleep disturbances.


CONCLUSION OF LAW

A qualifying chronic disability, alternatively diagnosed as 
chronic recurrent episodes of fatigue or chronic fatigue 
syndrome, and manifested by signs or symptoms to include 
fatigue and sleep disturbances, is presumed due to an 
undiagnosed illness as a result of service in the Southwest 
Asia Theater of operations during the Persian Gulf War.  38 
U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claims, 
the information and evidence that VA will seek to provide, 
and the information and evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 
Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additionally, in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the Court of Appeals for Veterans Claims 
(Court) held that VCAA notice requirements also apply to the 
evidence considered in determinations of the degree of 
disability and effective date of the disability once service 
connection has been established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the initial unfavorable rating 
decision was issued just months after enactment of the VCAA 
and, as a result, no VCAA-compliant correspondence was issued 
prior to the May 2002 rating decision.  A VCAA letter was 
sent in August 2008, and a notice specific to disability 
ratings and effective dates was also sent in March 2006.

In reviewing the claims file, the Board observes that the 
VCAA notice issued in August 2008 informed the Veteran of the 
type of evidence necessary to establish service connection, 
how VA would assist him in developing his claims, his and 
VA's obligations in providing such evidence for 
consideration, and how to substantiate disability ratings and 
effective dates.  Although this letter and the March 2006 
letter were untimely, the Board finds that no prejudice to 
the Veteran has resulted.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the Veteran has 
been prejudiced thereby). 

Specifically, the Board notes that a statement of the case 
(SOC) and supplemental SOC (SSOC) constitute "readjudication 
decisions" that comply with all due process requirements if 
preceded by adequate VCAA notice.  See Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007).  As a matter of law, 
providing the Veteran with VCAA-compliant notice prior to a 
readjudication "cures" any timing problem resulting from 
any deficiency in notice content or the lack of notice prior 
to an initial adjudication.  See id., citing Mayfield v. 
Nicholson, 444 F.3d 1328, 1328 (Fed. Cir. 2006).  In the 
present case, subsequent to both the March 2006 and August 
2008 letters, the Veteran's claims were readjudicated in 
SSOCs.  Thus, the timing deficiency with respect to the VCAA 
notice issued in this case has been rectified by subsequent 
readjudication.

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37, 41 (2008), citing Mayfield, 444 F.3d at 1333.  Based on 
the above, the Board finds that further VCAA notice is not 
necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claims and providing him 
with a VA examination.  The Veteran's service treatment 
records, VA medical records, and the reports of December 2008 
VA examinations were reviewed by both the AOJ and the Board 
in connection with adjudication of his claims. 

With respect to the VA examination, the Board notes that when 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
In this case, the December 2008 VA examiner reviewed the 
claims file, documented medical history provided by the 
Veteran, and examined the Veteran.  As the examiner had 
access to all pertinent information prior to providing a 
diagnosis and opinion, and the examiner provided a written 
medical opinion supported by a well-reasoned rationale, the 
Board finds the December 2008 VA examination adequate for 
rating purposes.  Therefore, the Board finds that VA's duty 
to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c)(4).

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claims without further development and that additional 
efforts to assist or notify the Veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  Therefore, the Board 
determines that the Veteran will not be prejudiced by the 
Board proceeding to the merits of the claims on appeal.

II. Analysis

The Veteran has contended that he suffers from sleep 
disturbance and chronic fatigue due to an undiagnosed illness 
as a result of Persian Gulf War service.  Thus, he has argued 
that service connection is warranted for these disorders.  
More recently, and in light of the results of a December 2008 
VA examination, he has revised his contentions such that he 
now asserts that his fatigue and sleep disturbances are due 
to diagnosed chronic fatigue syndrome.  See correspondence 
received from Veteran in April 2009.  For the reasons and 
bases set forth below, the Board finds that the evidence is 
sufficient to support the Veteran's contentions.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.

Compensation may be paid to a Persian Gulf veteran who 
exhibits objective indications of chronic disability due to 
an undiagnosed illness, or medically unexplained chronic 
multisymptom illnesses that are defined by a cluster of signs 
or symptoms, to include chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome, that became 
manifest either during active duty in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more before December 31, 2011, 
following such service.  38 U.S.C.A. § 1117 (West 2002); 38 
C.F.R. § 3.317 (2008).  Service connection may be granted 
when the evidence establishes: (1) that he or she is a 
Persian Gulf veteran; (2) who exhibits objective indications 
of chronic disability resulting from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms such as those listed in paragraph (b) of 38 C.F.R. § 
3.317; (3) which became manifest either during active 
military, naval or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2011; and (4) 
that such symptomatology by history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis.

To qualify for compensation under these provisions, "Persian 
Gulf veteran" is defined as "a veteran who served on active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War.  The "Southwest 
Asia theater of operations" includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  See 38 
C.F.R. § 3.317(d)(1) and (2) (2008).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. 
§ 3.317(a)(3) (2008).  Disabilities that have existed for 6 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered chronic.  The 6-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest.  38 C.F.R. § 
3.317(a)(4) (2008).

Signs and symptoms which may be manifestations of undiagnosed 
illness include signs or symptoms involving, but not limited 
to fatigue, signs or symptoms involving skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, and menstrual disorders.  38 
C.F.R. § 3.317(b) (2008).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  When a claimant seeks 
benefits and the evidence is in relative equipoise, the 
claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

As an initial matter, the Board notes that the Veteran has 
received several awards and decorations, including the 
Southwest Asia Service Medal, Kuwait Liberation Medal, and 
Combat Infantryman Badge, for his service in Southwest Asia 
from August 1990 to April 1991, thereby establishing that he 
is a Persian Gulf Veteran for purposes of VA laws and 
regulations.  See 38 C.F.R. § 3.317(d)(1) and (2) (2008).

The Board observes that the Veteran's post-service treatment 
records reveal complaints regarding his sleep and feeling 
fatigued.  However, service treatment records are silent as 
to such complaints.  

A diagnosis of sleep disorder, not otherwise specified, was 
assessed by a March 2001 VA psychiatric examiner.  The 
Veteran's sleep complaints were further assessed in July 
2001, as indicated in a VA treatment record of that date.  At 
VA treatment in May 2002, the Veteran was noted to be on 
continuing medication for sleep disturbances and fatigue.  

With respect to his claimed fatigue, the Board notes that a 
December 2008 VA examiner indicated that the examination he 
was performing was to assess chronic fatigue syndrome and 
that he diagnosed chronic episodes of fatigue.  The December 
2008 VA examiner indicated on the VA examination report that 
the criteria for chronic fatigue syndrome were met.  He 
elaborated that the date the diagnosis was established was 
likely in 2000.  He described the acute onset of the 
condition as having occurred in 1991 while the Veteran was in 
the infantry, although the Veteran did not seek medical 
advice until approximately the year 2000.  The VA examiner 
further indicated that the symptoms of chronic fatigue 
syndrome included both recurrent fatigue and sleep 
disturbances.  The examiner's final diagnoses in the last 
section of the report were chronic recurrent episodes of 
fatigue, and recently diagnosed anxiety disorder.  

In light of the December 2008 VA examination report, viewed 
in the context of the full medical evidence of record, the 
Board concludes that post-service medical evidence 
demonstrates the presence of chronic fatigue syndrome, 
alternatively diagnosed as chronic recurrent episodes of 
fatigue, and manifested by signs and symptoms including sleep 
disturbance and fatigue.  Whether the Veteran's condition is 
characterized as chronic fatigue syndrome, or chronic 
recurrent episodes of fatigue with no known formal diagnosis, 
the Veteran's condition meets the criteria of a qualifying 
illness as set forth at 38 C.F.R. § 3.317.

Moreover, as the examiner indicated that acute onset of the 
condition was in 1991, while the Veteran served in the 
infantry, the medical evidence suggests that the Veteran 
suffers from a qualifying illness due to his service in the 
Persian Gulf. 

The Board observes that the Court has found that guiding 
factors in evaluating the probity of a medical opinion are 
whether the opinion was based on sufficient facts or data, 
whether the opinion was the product of reliable principles 
and methods, and whether the medical professional applied the 
principles and methods reliably to the facts of the case.  
See Nieves-Rodriguez, 22 Vet. App. 295, 302 (2008).  An 
opinion that contains only data and conclusions is afforded 
no weight.  Id.  Moreover, under VA regulations and Court 
decisions, service connection may not be based on pure 
speculation or remote possibility.  See 38 C.F.R. § 3.102 
(2007); see also Davis v. West, 13 Vet. App. 178, 185 (1999); 
Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Beausoleil 
v. Brown, 8 Vet. App. 459, 463 (1996); Perman v. Brown, 5 
Vet. App. 237, 241 (1993).  

The December 2008 VA examiner diagnosed chronic episodes of 
fatigue, but also indicated that the Veteran's episodes of 
sleep disturbance could be related to his service-connected 
anxiety disorder.  (Emphasis added.)  The Board finds that 
the VA examiner's statement that the Veteran's sleep 
disturbances could be associated with his anxiety disorder is 
provided without rationale and is little more than 
speculative; absent any further rationale, it is not of 
sufficient weight to serve as the basis for a denial of 
service connection of chronic fatigue syndrome or chronic 
recurrent episodes of fatigue.  See, e.g., Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295, 305 (2008) (finding in part that 
the lack of a reasoned medical explanation is a significant 
factor in assessing the value of a medical opinion).  More 
probative is the findings of the same VA examiner that the 
Veteran has enumerated signs and symptoms that meet the 
criteria for chronic fatigue syndrome, to include sleep 
disturbance currently treated with Paroxetine.  In any event, 
the distinction is little more than academic, since the 
Veteran is service-connected for his psychiatric disability.  
See RO rating decision dated in October 2008.  Viewed either 
way, the Veteran's sleep disturbance would properly be 
considered as a symptom of service-connected disability.
 
The Board finds that a presumption of service connection is 
warranted for the Veteran's current qualifying illness, 
alternatively diagnosed as chronic recurrent episodes of 
fatigue or chronic fatigue syndrome, and manifested by 
disturbances in sleep and fatigue.  The condition has been 
found to exist for a period of greater than six months--the 
December 2008 VA examiner indicated acute onset of the 
condition in 1991 and an established diagnosis likely in 
2000.  Additionally, the condition may be said, in light of 
the medical evidence of record, to cause chronic sleep 
impairment and to decrease work efficiency and the ability to 
perform occupational tasks during periods of significant 
stress.  Thus, the criteria for a rating of 10 percent or 
more under the General Rating Formula for Mental Disorders 
are met or approximated.  See 38 C.F.R. § 4.130, General 
Rating Formula for Mental Disorders.  Thus, a presumption of 
service connection is warranted, because the Veteran is a 
Persian Gulf Veteran who exhibits objective indications of 
chronic disability due to a qualifying illness that became 
manifest either during active duty in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more before December 31, 2011, 
following such service.  38 U.S.C.A. § 1117 (West 2002); 38 
C.F.R. § 3.317 (2008).  As the December 2008 VA examiner 
found the acute onset of the condition to have occurred 
during active service, this presumption remains unrebutted.

In light of the foregoing, the Board finds that entitlement 
to service connection for a qualifying chronic disability, 
alternatively diagnosed by a December 2008 VA examiner as 
chronic recurrent episodes of fatigue or chronic fatigue 
syndrome, and manifested by sings and symptoms to include 
disturbances in sleep and fatigue, is warranted.


ORDER

Entitlement to service connection for a qualifying chronic 
disability, alternatively diagnosed as chronic episodes of 
fatigue or chronic fatigue syndrome, and manifested by signs 
or symptoms to include fatigue and sleep disturbances, is 
granted.



____________________________________________
STEPHEN L. HIGGS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


